Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanaga (US 5,230,593).
Regarding claim 1, Imanaga discloses a twist drill (See Figure 6) for chip removing machining, the twist drill extending along a central axis of rotation (See Figure 7) and has comprising: a front end and a rear end between which a peripheral envelope surface extends, wherein the twist drill is rotatable in a direction of rotation around the central axis wherein the front end is formed as a drill point having two cutting edges 12,13a and at least two clearance surfaces (Note: the surfaces formed rotationally rearward of the cutting edges 12,13a) and two helical chip flutes 11 configured for conducting chips away from the cutting edges 12,13a are formed in the peripheral envelope surface and extending rearward from the front end (See Figures 6 and 7), wherein each cutting edge 12,13a extends in a transition between at least one of the clearance surfaces and one of the chip flutes 11 each cutting edge 12,13a has having a  contained in an imaginary conical surface (See Figure 7), such that the twist drill is operable to generate a bottom profile having the shape of an inverted cone (Note: the drill is fully capable of generating a bottom profile having the shape of an inverted cone) and wherein the main portion of each cutting edge 12 has a linear shape as seen in a front end view (See Figure 6).
Regarding claim 2, Imanaga discloses wherein, as seen in a transverse cross section, the main rake face has a radius of curvature which is at least 1.5 times as large as a radius of the twist drill (See Figure 8; Note: the curvature of the main rake face is almost straight such that the radius of curvature is at least 1.5 times as large as the radius of the twist drill).
Regarding claim 7, Imanaga discloses wherein each cutting edge includes a middle portion 13a connected to the main portion 12 and an inner portion connected to the middle portion 14, wherein the middle portion 14 has a convex shape as seen in a front end view (See Figures 6, 9, and 10).
Regarding claim 8, Imanaga discloses wherein the inner portion 13a of each cutting edge has a linear shape as seen in a front end view (See Figures 6 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaga (US 5,230,593) in view of Jindai (US 2015/0283624).
Regarding claim 3, Imanaga discloses the drill of claim 1 as set forth above.  Imanaga does not disclose wherein the main rake face has a radius of curvature which is less than 5.0 times as large as a radius of the twist drill.  Jindai discloses a drill having a rake face wherein the rake face has a radius of curvature which is less than 5.0 times as large as a radius of the twist drill [0032].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Imanaga, in view of Jindai, such that the main rake face has a radius of curvature which is less than 5 times as large as a radius of the twist drill as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 5, Imanaga discloses the drill of claim 1 as set forth above.  Imanaga does not disclose wherein the front end has a foremost chisel edge extending through the central axis, wherein the chisel edge connects the cutting edges.  Jindai .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaga (US 5,230,593) in view of Guter (US 2016/0256937).
Regarding claim 4, Imanaga discloses the drill of claim 1 as set forth above.  Imanaga does not disclose wherein the axial rake angle varies along each cutting edge from a minimum value at the inner position to a maximum positive value at the peripheral envelope surface.  Guter discloses a drill 2 having an axial rake angle that varies along each cutting edge 8 from a minimum value at the inner position to a maximum positive value at the peripheral envelope surface [0015-0017] (Figures 1-5).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Imanaga, in view of Guter, such that the axial rake angle varies along each cutting edge from a minimum value at the inner position to a maximum positive value at the peripheral envelope surface in order to increase cutting performance.

Claims 9 and 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaga (US 5,230,593) in view of Schwaegerl (US 2014/0301799).
Regarding claims 9 and 10, Imanaga discloses a twist drill (See Figures 6-9) for chip removing machining, the twist drill extending along a central axis of rotation (See Figure 7) and has comprising: a front end and a rear end, between which a peripheral envelope surface extends, wherein the twist drill is rotatable in a direction of rotation around the central axis, the front end is being formed as a drill point having two cutting edges 12,13a and at least two clearance surfaces (Note: the surfaces rearward of the cutting edges 12,13a) and two helical chip flutes 11 configured for conducting chips away from the cutting edges 12,13a are being formed in the peripheral envelope surface and extending rearward from the front end, wherein each cutting edge 12,13a extends in a transition between at least one of the clearance surfaces and one of the chip flutes 11, each cutting edge 12,13a has having a curved shape (Note: convex portion 14) and extending from an inner position adjacent to the central axis to the peripheral envelope surface (See Figure 6), wherein each cutting edge 12,13a has a main portion 12 which is closest to the peripheral envelope surface each chip flute 11 is being delimited by a side surface including a main rake face (See Figures 6 and 8), wherein the main rake face extends rearward from the main portion of the cutting edge the main rake face having a concave shape as seen in a transverse cross section (Col. 4, Lines 13-23) (See Figure 8), wherein the cutting edges 12,13a are contained in an imaginary conical surface (See Figure 7), such that, when the exchangeable head is mounted on a drill body to form a twist drill, the twist drill is operable to generate a bottom profile having the shape of an inverted cone (Note: the drill is fully capable of generating a bottom profile having the shape of an inverted cone).  Imanaga does not disclose an exchangeable head mounted in a front seat of the drill body, wherein the .

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
The Examiner considers Imanaga to teach a curved rake surface and refers to Fig. 8.  However, Fig 8 does not show the rake surface.
Examiner respectfully disagrees.  Imanaga discloses a flute 11 having a flute wall with a concave shape that terminates at a main cutting edge (See Figure 8) (Col. 4, Lines 13-23).
Also, the cutting edges of the drills disclosed in Imanaga are not comprised in an imaginary cone surface since the clearance surface seems to be planar in all embodiments.


Examiner respectfully disagrees.  Claim 1 recites “wherein the cutting edges are contained in an imaginary conical surface.”  The main cutting edges 12, of Imanaga, 
Imanaga fails to disclose or suggest that a “main portion of each cutting edge has a linear shape as seen in a front end view.”
Examiner respectfully disagrees.  As seen in Figure 6 of Imanaga, the main cutting edges 12 have a linear shape as seen in a front end view.
The Examiner considers Guter to disclose a varying axial rake angle. However, it is not obvious to take a single feature from Guter and combine it with the features from Imanaga, since the twist drill of Guter differs in many ways from the twist drills of Imanaga.
Examiner respectfully disagrees.  The Guter and Imanaga are both directed towards standard twist drills.  One of ordinary skill in the art would easily be able to modify the drill of Imanaga, in view of Guter, such that the axial rake angle varies along each cutting edge from a minimum value at the inner position to a maximum positive value at the peripheral envelope surface in order to increase cutting performance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722